Citation Nr: 1446930	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-48 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for left hand and wrist carpal tunnel syndrome (previously claimed as numbness in the left hand and wrist).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disk disease of the lumbar spine, prior to October 29, 2010.

4.  Entitlement to a rating in excess of 40 percent for the service-connected degenerative disk disease of the lumbar spine, from to October 29, 2010.



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty from December 1990 to June 1991 and March 2002 to November 2002 and a period of active duty for training from January 1989 to June 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and May 2010 by the RO.

The Veterans Benefits Management System (VBMS) contains no documents.  The Virtual VA paperless claims processing system includes additional VA treatment records including the results of a July 2013 EMG study.  This was reviewed by the RO in the most recent Supplemental Statement of the Case.  

In a June 2013 rating decision, the RO increased the evaluation of the degenerative disk disease to 40 percent effective October 29, 2010.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the degenerative disk disease disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).]

The Veteran provided testimony at a March 2010 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for sleep apnea and entitlement to a separate rating for radiculopathy are being remanded to the Agency of Original Jurisdiction (Agency).



FINDINGS OF FACT

1.  The currently demonstrated numbness in the left hand and wrist manifested by carpal tunnel syndrome is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

2.  Prior to October 29, 2010, the service-connected lumbar spine disability is shown to be productive of a disability picture manifested by flare-ups and a functional loss due to pain that more nearly approximated that of forward flexion of the thoracolumbar spine restricted to 60 degrees, but not less than 30 degrees; neither unfavorable ankylosis, nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.

3.  Beginning October 29, 2010, the service-connected lumbar spine disability is not shown to be productive of a disability picture worse than forward flexion restricted to 30 degrees or less; neither unfavorable ankylosis  nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by left hand and wrist carpal tunnel syndrome is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for the assignment of an initial evaluation of 20 percent for the service-connected degenerative disk disease of the lumbar spine prior to October 29, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code (DC) 5243 (2013).

3.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected degenerative disk disease of the lumbar spine after October 29, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board will not address the VCAA's application to the service connection claims, as the appeal is being granted herein.  Concerning the claim for the higher initial rating for the back, the Veteran was provided VCAA notice in October 2007.  The claim was most recently readjudicated in the August 2013 Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and examination.  The 2008 and 2019 VA examinations are adequate as they are based upon physical examination of the Veteran and provide the information necessary to rate the Veteran under the relevant criteria.  The Veteran has not asserted, and the evidence does not suggest, that the disability has worsened since the 2010 examination; mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the Veteran is required.  38 C.F.R. § 3.159(c).


Service Connection Claim

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his left hand and wrist carpal tunnel syndrome is due to an injury in service.  In particular, he reports suffering repetitive typing injury to his left hand and wrist during the same events when he injured his service-connected right hand carpal tunnel disability.  

The STRs note the Veteran's complaints of left hand numbness.  See October 2002 Statement of Medical Examination and Duty Status, November 2002 Post Deployment Health Assessment.  At discharge in 2002, he noted such complaints.

In a November 2009 letter, a private physician stated that the Veteran's carpal tunnel syndrome was present in both wrists, worse on the right than the left.  The physician stated that the carpal tunnel syndrome was due to over use during deployment.  He prescribed braces and anti-inflammatories.

On VA examination in October 2010, the VA examiner stated that he could not diagnose carpal tunnel syndrome on the left side because no EMG studies had been performed.  He noted there were no motor or sensory deficits consistent with carpal tunnel syndrome but diagnosed carpal tunnel on the right side based on electrophysiological testing.  In a July 2013 VA medical opinion, the examiner noted the results from July 2013 EMG testing were limited due to the Veteran's inability to tolerate the study.  The examiner stated that there was no evidence of bilateral medial carpal tunnel syndrome.  The examiner stated there was no evidence of ulnar neuropathy or peripheral neuropathy.

The record establishes conflicting medical opinions on the question of whether a diagnosis of left hand and wrist carpal tunnel syndrome is appropriate.  

While the July 2013 VA examiner found that such a diagnosis was not warranted, the Veteran's private physician assigned a diagnosis of bilateral carpal tunnel syndrome based on the Veteran's recurrent hand and wrist pain complaints.  As the VA examiner did not address the presence of the prior private opinion and also did not address the prior diagnoses of right carpal tunnel syndrome, the opinion is of limited probative value.

In this case, the Board accepts that the private examiner's diagnosis of carpal tunnel syndrome encompasses the Veteran's reports of left hand and wrist pain related to repetitive stress injury.  Additionally, the examiner provided a positive nexus opinion; this opinion is implicitly based upon the Veteran's reports of left hand and wrist numbness during service with recurrent pain and numbness thereafter, which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Thus, the Board finds this opinion probative.  Accordingly, as there is a current diagnosis of left hand and wrist carpal tunnel syndrome that is related to service, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A.  § 7104(a).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

By way of history, the Veteran was granted service connection for mild degenerative disk disease, L4 with a 10 percent rating assigned effective September 17, 2007, the date of the claim.  During the course of the appeal, a 40 percent rating was assigned, effective October 29, 2010.

The Veteran's lumbar disability is currently evaluated as 10 percent disabling, which contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , General Rating Formula. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

On VA examination in January 2008, the Veteran reported low back pain with prolonged sitting, running, and with lifting.  He reported episodes of severe pain when he was just "uncomfortable."  He denied physician prescribed bed rest within the past year.  He denied radiation of pain and flare-ups.  He denied use of any aid to ambulation.  He indicated that he could walk 2.5 miles in 32 minutes.  He denied being unsteady or a history of falls.  He was employed and denied any problems with daily activities.  On physical examination, forward flexion was to 65 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 30.  The combined range of motion was 215 degrees.  The examiner noted he complained of pain at the endpoint with all motion and occasionally demonstrated a facial grimace.  There was no change of range of motion on repetitive testing.  The Veteran had a normal gait and had no tenderness or spasms during the examination.  There were normal deep tendon reflexes, negative Patrick's test, and intact sensation.  The diagnosis was mild degenerative disc disease.  

February 2008 VA records noted negative straight leg raise test and chronic low back pain.  The Veteran reported sharp pain, but denied radiating pain, numbness, tingling, and weakness.  November 2008 and May 2009 VA records noted chronic low back pain.  

In chiropractic records dated from June 2009 through July 2010, the Veteran described symptoms of pain, inflexibility, and restricted movement.  Records dated in January 2010 note the Veteran reported flare-ups of pain.  There was chronic low back pain throughout.

During the March 2010 RO hearing, the Veteran reported daily flare-ups and muscle spasms and pain radiating to the hip.

On VA spine examination in October 2010, the Veteran reported that he required bed rest for pain relief.  It was noted such bed rest was not physician prescribed.  Range of motion testing was forward flexion to 46 degrees, extension to 8 degrees, left lateral flexion to 16 degrees, right lateral flexion to 8 degrees, left lateral rotation to 4 degrees, and right lateral rotation to 6 degrees.  After repetitive motion testing, forward flexion was to 24 degrees, extension was unchanged, left lateral flexion was to 12 degrees, right lateral flexion was to 6 degrees, left lateral rotation was unchanged, and right lateral rotation was to 4 degrees.  The diagnosis was lumbar discectomy disease with radiculopathy.  The examiner noted the Veteran was employed and could perform his job with missed work and shortened days.  There were decreased patellar reflexes, nearly absent Achilles reflexes, and abnormal sensation.  

On a VA neurological disorders examination in October 2010, the Veteran reported the pain "may" radiate down the backs of the legs to knees.  He denied numbness.  The examiner noted there were findings of polyneuropathy with mild incomplete sensory loss in the feet.  He stated that B6 deficiency can cause polyneuropathy and is unrelated to service.  The examiner indicated there were no motor or sensory deficits related to the lumbar spine.

During this initial period prior to October 29, 2010, there was evidence of pain on range of motion and increased pain during flare-ups.  While forward flexion was not documented to be limited to 60 degrees, the evidence tends to establish that flexion was functionally limited to less than 60 degrees due to various factors.  This is based upon the Veteran's consistent reports of pain on motion, as per DeLuca, considering 38 C.F.R. § 4.59, and his June 2009 statement describing his twice weekly chiropractor visits and reports of flare-ups.  The Board finds that the record supports the assignment of an initial 20 percent rating prior to October 29, 2010.  

However, on this record, a limitation of motion or a functional loss due to pain with flexion restricted to less than 30 degrees is not demonstrated prior to October 29, 2010.  The Veteran's lumbar spine disability would have to manifest a limitation of flexion of the lumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Neither of these findings is shown by the record, even considering additional functional limitation.

The Board also finds that the record does not support the assignment of a rating in excess of 40 percent on and after October29, 2010.  The evidence during that time period does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  As set forth, the Veteran demonstrated a range of motion throughout the entire thoracolumbar spine.  The Board has considered the Veteran's complaints regarding significant back pain and limitations.  Objective findings, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors and the Veteran's disability picture is not shown to have been productive of unfavorable ankylosis of the entire thoracolumbar spine. See DeLuca.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pursuant to Diagnostic Code 5243, the evaluation of IVDS is either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  On review, the record does not show that the Veteran experienced qualifying incapacitating episodes of IVDS.  While the Veteran stated that he has required bed rest, incapacitating episodes requiring physician-prescribed bed rest, as defined by regulation have simply not been shown.  See Formula for Incapacitating Episodes at Note (1).  Increased evaluations are not shown on this basis. 

Extraschedular Consideration

The Board has also considered whether the service-connected degenerative disk disease disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria for degenerative disk disease reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The criteria expressly consider his limitation of motion, pain, additional functional limitations due to factors such as weakness, and physician-imposed bed rest.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  Additionally, the Veteran has not asserted, and the evidence does not indicate hospitalization due to the lumbar spine disability.  Similarly, the Veteran has not alleged, and the record does not indicate, marked interference of employment due the lumbar spine disability.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. 111; see also Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

As noted, entitlement to a separate rating for associated neurological manifestations is being addressed below.


ORDER

Service connection for left hand and wrist carpal tunnel is granted.

An increased rating of 20 percent for the service-connected lumbar spine disability, prior to October 29, 2010, is granted, subject to regulations governing the payment of monetary awards.

An increased rating in excess of 40 percent, after October 29, 2010, is denied.


REMAND

The Board finds that remand is warranted to determine if a separate evaluation for radiculopathy is warranted for the service-connected lumbar spine disability.  The October 2010 VA examiner diagnosed lumbar discectomy disease with radiculopathy.  The 2010 VA neurological examiner, however, found no motor or sensory deficits related to the lumbar spine.  The evidence is thus unclear if radiculopathy is present.  

The Board finds that remand is warranted for sleep apnea.  There is a current diagnosis of mild obstructive sleep apnea.  There are multiple lay statements of record indicating trouble sleeping, fatigue, and gasping for air at night during deployment, from the Veteran and a former roommate.  The Veteran's wife submitted a statement indicating that he did not have issues with sleeping, fatigue, snoring, or breathing, until after he returned from active duty.  In an October 2007 STR, the Veteran indicated that he had problems sleeping or still feeling tired after sleeping.  A 2012 VA examiner opined that the Veteran's sleep apnea was less likely than not onset during his service, due to the lack of documentation until 2009.  Accordingly, remand is required to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all available VA and non-VA treatment records are obtained.   The Veteran must also be advised that with respect to private medical evidence that he may obtain the records on his own and submit them to the AOJ.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any neurological impairment due to the service-connected lumbar spine disability.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is manifested by radiculopathy.   If so, the examiner must identify the exact nerves that are affected and describe the severity of the disability (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve).

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his sleep apnea.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset or was caused or aggravated by military service.  The examiner must presume the lay statements regarding symptoms during service are true for purposes of providing this opinion.   The examiner must address the Veteran's STRs. 

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


